COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00349-CR


JAMES G. MITCHELL                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                         STATE


                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1404378D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant James G. Mitchell attempts to appeal from his plea-bargained

conviction and ten-year sentence for continuous violence against a family

member.2 With the assistance of counsel, appellant entered into a plea bargain

and judicially confessed to that offense.      The trial court accepted appellant’s

      1
          See Tex. R. App. P. 47.4.
      2
          See Tex. Penal Code Ann. § 25.11(a) (West 2011).
guilty plea, convicted him, and sentenced him to the agreed term of ten years.

Appellant and his counsel signed a certification stating that appellant had entered

into a plea bargain and had “NO right of appeal.” Nonetheless, a few days later,

appellant filed a pro se notice of appeal.

      After we received the notice of appeal, we sent a letter to appellant in

which we reminded him of the statement in the certification and informed him that

we would dismiss the appeal unless he showed grounds for continuing it. See

Tex. R. App. P. 25.2(a)(2), (d), 44.3. Appellant responded to our letter, but his

response did not show adequate grounds for continuing the appeal. Thus, we

dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006).



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 27, 2016




                                             2